DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2021 has been entered.
 
Status of Claims
Claims 1, 5-13, and 19-22 are pending. 
All claims are currently rejected. 

Response to Arguments
Applicant remarks on pages 8-9 of Applicant’s responses filed 08/17/2021 that paragraph 30 of Lee (US 20100072994) does not teach “determining an amount of the analyte in the body based on a rate at which the aggregate-indicative pulses are detected in the detected field” as required by claims 1 and 13. 
Examiner respectfully disagrees. 
As stated in Paragraph, the RF echo signals represent the degree of aggregation or disaggregation which depends on concentration or presence of analyte in the volume. Since paragraph real time feedback about analyte concentration (relative and/or absolute) in a body, for example, in an emergency room” (emphasis added), this means that the detection of the presence and concentration, or an amount of the analyte, at any time depends on how many RF echo signals are detected. There is an implicit teaching of a rate at which the RF echoes are detect as an increase or decrease in the concentration of the analyte and therefore an increase or a decrease in the aggregation will result in a decrease in number of RF echo signals detected at that moment.
Therefore, Applicant’s argument is NOT persuasive and the claims stand rejected. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5-6, 9-11, 13 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 20100072994, hereafter referred to as “Lee”, in view of Nacev, et al., “The Behaviors of Ferro-Magnetic Nano-Particles In and Around Blood Vessels Under Applied Magnetic Fields”, Journal of Magnetism and Magnetic Materials. 2011 March 1; 323(6): 651–668, hereafter referred to as “Nacev”.



Regarding claim 1, Lee teaches a device comprising: 
a magnetometer (see the phased array of sense coils 502 in fig. 5A and paragraph 22, 0076), 
wherein the magnetometer is configured to be positioned proximate to a body (The band 408 containing the phased array is wrapped around the body 406  as depicted in fig. 5A. Also see paragraph 79), 
wherein the magnetometer is configured to detect magnetic fields produced by magnetic nanoparticles in the body that are proximate the magnetometer (see paragraph 79 for the detection of the magnetic field at the location of the chamber 404 containing the superparamagnetic nanoparticles as disclosed in paragraph 78 and depicted in fig. 5A), 
In paragraph 54, Lee explains that the magnetic nanoparticles are conjugated to one or more binding moieties (analyte of the instant application)); and 
a controller operably coupled to the magnetometer (see paragraph 58 and fig. 2 for the processor coupled to the phased array as depicted in fig. 5A), wherein the controller comprises a computing device (processor 208 of fig. 2) programmed to perform controller operations (see paragraph 58 for the controlling functions of the processor 208) comprising: 
operating the magnetometer to detect magnetic field (see paragraph 58 for the controlling of the RF coils by the processor 208 of fig. 2);
detecting a plurality of aggregate-indicative pulses in the detected magnetic field (paragraph 54 further explains that interactions between the nanoparticles and the moieties produces specific magnetic properties detectable by the magnetic field detecting phase array 502 as described in paragraph 58), 
wherein each aggregate-indicative pulse has an amplitude indicative of an aggregate comprising a plurality of magnetic nanoparticles bound to an instance of the analyte (paragraph 30 states that the “RF excitation produces one or more detectable RF echo signals representative of the degree of aggregation or disaggregation of the particles within the measured volume, which is a function of the concentration or presence of the analyte in the volume”. Here the degree of aggregation detected is tantamount to the recited amplitude indicative of an aggregate comprising a plurality of magnetic nanoparticles) and determining an amount of the analyte in the body based on a rate at which the aggregate-indicative pulses are detected in the detected magnetic field (Paragraph 30 states that  “The RF excitation produces one or more detectable RF echo signals representative of the degree of aggregation or disaggregation of the particles within the measured volume, which is a function of the concentration or presence of the analyte in the volume. The presence and/or concentration of the analyte within the volume can then be determined from the detected RF echo signal(s)” .Furthermore, paragraph 32 states that “Methods and/or systems of the invention may be used, for example, to obtain real time feedback about analyte concentration (relative and/or absolute) in a body, for example, in an emergency room” (emphasis added), this means that the detection of the presence and concentration, or an amount of the analyte, at any time depends on how many RF echo signals are detected. There is an implicit teaching of a rate at which the RF echoes are detect as an increase or decrease in the concentration of the analyte and therefore an increase or a decrease in the aggregation will result in a decrease in number of RF echo signals detected at that moment).
Lee does not teach the detected magnetic field increasing over time and then decreasing over time as a flow of blood in a blood vessel causes the aggregate to become proximate to the magnetometer and subsequently move away from the magnetometer.
However, Nacev teaches a system for characterizing the behavior of magnetic nanoparticles in a blood vessel (see abstract) where the detected magnetic field increasing over time and then decreasing over time as a flow of blood in a blood vessel causes the aggregate to become proximate to the magnetometer and subsequently move away from the magnetometer (see section 3.2.4 which describes the concentration of the nanoparticles or ferrofluid as function of the convection blood flow and is taught to increase when the flux of particles to a magnet location increase and decreases when the flux of particles decreases); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lee’s device with Nacev’s system which characterizes the flow behavior of nanoparticles in a blood vessel under applied magnetic field with improved accuracy (see paragraphs 2 3 on page 3). 

Regarding claim 5, Lee in view of Nacev teaches all the limitations of claim 1 above. 
see fig 5A which depicts the phase array containing band 406, wrapped around the body). 

Regarding claim 6, Lee in view of Nacev teaches all the limitations of claim 1 above. 
Lee teaches a further magnetometer (plurality of sense coils 502 in fig. 5A), wherein the further magnetometer is configured to be positioned proximate to the body (sense coils 502 are disposed in the band surrounding the body (paragraph 76)), wherein the further magnetometer is configured to detect further magnetic fields produced by magnetic nanoparticles in the body that are proximate the further magnetometer (each of the plurality of sense coils is taught to detect the magnetic field from the nanoparticles in paragraph 76), wherein the controller operations further comprise operating the further magnetometer to detect the further magnetic fields (the operation of the sense coils are under the control of the processor 208 of fig. 2).

Regarding claim 9, Lee in view of Nacev teaches all the limitations of claim 1 above. 
Lee further teaches a magnetic flux source (magnets 402), wherein the magnetic flux source is configured to be positioned proximate to the body (see fig. 5A for the positioning of the magnet 402 within the band 408 that wraps around the body) and to magnetize magnetic nanoparticles in the body that are proximate the magnetic flux source (paragraph 79 for the induced magnetic field), and wherein operating the magnetometer comprises operating the magnetometer to detect magnetic fields produced by magnetic nanoparticles in the body that have been magnetized by the magnetic flux source (the sense coils 502 detect the magnetic field). 

Regarding claim 10, Lee in view of Nacev teaches all the limitations of claim 1 above. 
magnet 402 in fig. 5A), wherein the collection magnet is configured to be positioned proximate to the body (the magnet 402 is position near the body using the band 408), wherein the collection magnet is configured to exert an attractive magnetic force on magnetic nanoparticles in the body proximate to the collection magnet, and wherein the attractive magnetic force is sufficient to collect the magnetic nanoparticles proximate to the collection magnet. (Magnet 402 inherently produces attraction forces on the magnetic nanoparticles to make them accumulate in the chamber 404, at least to some degree). See MPEP 2112.01(I) 

Regarding claim 11, Lee in view of Nacev teaches all the limitations of claim 1 above. 
Lee further teaches an excitation coil (see RF excitation and sensing coils 502 of fig.5A and paragraph 76), wherein the excitation coil is configured to be positioned proximate to the body and to produce an oscillating magnetic field in the body (sense coils 502 are disposed in the band surrounding the body (paragraph 76)), and wherein operating the magnetometer comprises operating the magnetometer to detect time-varying magnetic fields produced by magnetic nanoparticles in the body in response to the oscillating magnetic field produced by the excitation coil (In paragraph 93, Lee teaches detecting concentrations (due to their sensed magnetic field) of nanoparticles over time).

Regarding claim 13, Lee teaches a method comprising: 
positioning a magnetometer (see the phased array of sense coils 502 in fig. 5A and paragraph 22, 0076) on a body surface of a body (The band 408 containing the phased array is wrapped around the body 406  as depicted in fig. 5A. Also see paragraph 79); 
detecting, using the magnetometer, a magnetic field produced by magnetic nanoparticles in the body that are proximate the magnetometer (see paragraph 79 for the detection of the magnetic field at the location of the chamber 404 containing the superparamagnetic nanoparticles as disclosed in paragraph 78 and depicted in fig. 5A), 
wherein the magnetic nanoparticles are functionalized to selectively interact with an analyte (In paragraph 54, Lee explains that the magnetic nanoparticles are conjugated to one or more binding moieties (analyte of the instant application));
detecting a plurality of aggregate-indicative pulses in the detected magnetic field (paragraph 54 further explains that interactions between the nanoparticles and the moieties produces specific magnetic properties detectable by the magnetic field detecting phase array 502 as described in paragraph 58), 
wherein each aggregate-indicative pulse has an amplitude indicative of an aggregate comprising a plurality of magnetic nanoparticles bound to an instance of the analyte (paragraph 30 states that the “RF excitation produces one or more detectable RF echo signals representative of the degree of aggregation or disaggregation of the particles within the measured volume, which is a function of the concentration or presence of the analyte in the volume”. Here the degree of aggregation detected is tantamount to the recited amplitude indicative of an aggregate comprising a plurality of magnetic nanoparticles) and determining an amount of the analyte in the body based on a rate at which the aggregate-indicative pulses are detected in the detected magnetic field (Paragraph 30 states that  “The RF excitation produces one or more detectable RF echo signals representative of the degree of aggregation or disaggregation of the particles within the measured volume, which is a function of the concentration or presence of the analyte in the volume. The presence and/or concentration of the analyte within the volume can then be determined from the detected RF echo signal(s)” .Furthermore, paragraph 32 states that “Methods and/or systems of the invention may be used, for example, to obtain real time feedback about analyte concentration (relative and/or absolute) in a body, for example, in an emergency room” (emphasis added), this means that the detection of the presence and concentration, or an amount of the analyte, at any time depends on how many RF echo signals are detected. There is an implicit teaching of a rate at which the RF echoes are detect as an increase or decrease in the concentration of the analyte and therefore an increase or a decrease in the aggregation will result in a decrease in number of RF echo signals detected at that moment).
Lee does not teach the detected magnetic field increasing over time and then decreasing over time as a flow of blood in a blood vessel causes the aggregate to become proximate to the magnetometer and subsequently move away from the magnetometer.
However, Nacev teaches a system for characterizing the behavior of magnetic nanoparticles in a blood vessel (see abstract) where the detected magnetic field increasing over time and then decreasing over time as a flow of blood in a blood vessel causes the aggregate to become proximate to the magnetometer and subsequently move away from the magnetometer (see section 3.2.4 which describes the concentration of the nanoparticles or ferrofluid as function of the convection blood flow and is taught to increase when the flux of particles to a magnet location increase and decreases when the flux of particles decreases); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Lee’s device with Nacev’s system which characterizes the flow behavior of nanoparticles in a blood vessel under applied magnetic field with improved accuracy (see paragraphs 2 3 on page 3). 

Regarding claim 19, Lee in view of Nacev teaches all the limitations of claim 13 above. 
Lee further teaches  exerting, using a collection magnet (magnet 402), an attractive magnetic force on magnetic nanoparticles in the body proximate to the collection magnet, wherein the attractive magnetic force is sufficient to collect the magnetic nanoparticles proximate to the collection magnet. Magnet 402, during normal functioning, inherently produces attraction forces on the magnetic nanoparticles to make them accumulate in the chamber 404) See MPEP 2112.02 (I). 

Regarding claim 20, Lee in view of Nacev teaches all the limitations of claim 13 above. 
Lee further teaches detecting, using a further magnetometer (plurality of sense coils 502 in fig. 5A), a further magnetic field proximate to a body (sense coils 502 are disposed in the band surrounding the body (para 76), wherein detecting the further magnetic field proximate to a body comprises detecting a further magnetic field produced by magnetic nanoparticles in the body that are proximate the further magnetometer (each of the plurality of sense coils is taught to detect the magnetic field from the nanoparticles in paragraph 76).

Regarding claims 21 and 22, Lee in view of Nacev teaches all the limitations of claims 1 and 13 respectively, above. 
Lee further teaches wherein the instance of the analyte comprises a cell (see paragraph 91, Lee states clinical applications of the system “could enable detection of lymph nodes seeded with cancerous cells in real time, during surgery”).



Claims 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nacev, as applied to claims 1 and 13 above, and further in view of Weaver et al., US 20090115415, hereafter referred to as “Weaver”. 

Regarding claim 7, Lee in view of Nacev teaches all the limitations of claim 1 above. 
Lee in view of Nacev does not teach wherein the magnetometer comprises a spin- exchange relaxation-free atomic magnetometer.
in paragraph 78, a spin exchange relaxation-free magnetometer for use in a magnetic particle imaging system (see figs. 4-7).
Therefore, it would have been obvious to a skilled artisan in the field before the effective filing date of the claimed invention to configure Lee’s apparatus as modified by Nacev with Weaver’s bias coils with a reasonable expectation of success as both Lee and Weaver seek to improve measuring or detection sensitivity of their respective apparatus and Weaver further states that “combinations of magnetic fields can be used to distribute the signals coming from the magnetic particles among the harmonics and other frequencies in specific ways to improve sensitivity and to provide localization information to speed up or improve the signal-to-noise ratio (SNR) of imaging and/or eliminate the need for saturation fields currently used in MPI” (see abstract of Weaver).

Regarding claim 8, Lee in view of Nacev teaches all the limitations of claim 1 above. 
Lee in view of Nacev does not teach wherein the magnetometer comprises a superconducting quantum interference device. 
However, Weaver teaches the use of a superconducting quantum interference device (SQUID) in a magnetic particle imaging system in paragraph 75 (see fig. 16).
Therefore, it would have been obvious to a skilled artisan in the field before the effective filing date of the claimed invention to configure Lee’s apparatus as modified by Nacev with Weaver’s bias coils with a reasonable expectation of success as both Lee and Weaver seek to improve measuring or detection sensitivity of their respective apparatus and Weaver further states that “combinations of magnetic fields can be used to distribute the signals coming from the magnetic particles among the harmonics and other frequencies in specific ways to improve sensitivity and to provide localization information to speed up or improve the signal-to-noise ratio (SNR) of imaging and/or eliminate the need for saturation fields currently used in MPI” (see abstract of Weaver).

Regarding claim 12, Lee in view of Nacev teaches all the limitations of claim 1 above. 
Lee in view of Nacev does not teach a bias coil.
Weaver teaches at least one bias coil, wherein the at least one bias coil is configured to produce a bias magnetic field such that the magnetic field detected by the magnetometer is reduced by an amount related to the bias magnetic field (see paragraph 63 for the use of bias coils to produce a bias field), and wherein the controller operations further comprise: 
determining a bias field magnitude; and operating the at least one bias coil to produce the bias magnetic field according to the determined bias field magnitude (see paragraphs 63 and 64 for the equations for determining the magnetization, M based on the bias field and implementing the bias). 
Therefore, it would have been obvious to a skilled artisan in the field before the effective filing date of the claimed invention to configure Lee’s apparatus as modified by Nacev with Weaver’s bias coils with a reasonable expectation of success as both Lee and Weaver seek to improve measuring or detection sensitivity of their respective apparatus and Weaver further states that “combinations of magnetic fields can be used to distribute the signals coming from the magnetic particles among the harmonics and other frequencies in specific ways to improve sensitivity and to provide localization information to speed up or improve the signal-to-noise ratio (SNR) of imaging and/or eliminate the need for saturation fields currently used in MPI” (see abstract of Weaver).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793